Exhibit 10.1

WHISPERING OAKS INTERNATIONAL, INC.
(d/b/a/ BioCurex)

BRIDGE UNIT PURCHASE AND INVESTOR SUBSCRIPTION AGREEMENT

          THIS BRIDGE UNIT PURCHASE AND INVESTOR SUBSCRIPTION AGREEMENT (the
“Agreement”) is dated as of __________, 2009 between WHISPERING OAKS
INTERNATIONAL, INC., a Texas corporation, (the “Company”) and the person whose
signature appears below as an Investor (the “Investor” and, together with
persons so executing similar agreements, the “Investors”).

          The Company has authorized the issuance and sale (the “Placement”) of
up to 18 Units, but not fewer than 14 Units (the “Minimum Units”), each Unit
consisting of one Note of $25,000 in principal amount substantially in the form
attached to the Memorandum (as defined below) as Exhibit D (each a “Note” and,
collectively, the “Notes”); and that number of shares of common stock, par value
$.001 per share of the Company (“Common Stock”) as is equal to the principal
balance of the Note divided by $0.07 (the “Primary Equity Consideration”). The
Notes and the Primary Equity Consideration are herein referred to, collectively,
as the “Securities”. The Investor desires to purchase the number of Units set
forth on the signature page hereof, and the Company desires to issue and sell
such Units to the Investor, on the terms and conditions set forth herein.

          The parties therefore agree as follows:

          1.          Subscription. The Investor, by execution of this
Agreement, subscribes for and agrees to purchase from the Company, the number of
Units set forth on the signature page hereof for a purchase price of $25,000 per
Unit and the Company, by acceptance of this Agreement, agrees to issue and sell
that number of Units to the Investor, in each case subject to the terms and
conditions of this Agreement.

          2.          Scope of Agreement; Resolution of Inconsistencies. The
principal terms described in this Agreement are amplified, and additional terms
are contained in Annex A attached hereto and incorporated herein by reference
and intended to be a binding part of this Agreement. In the event of a
discrepancy between the terms set forth in this Agreement and any provision of
Annex A, the terms set forth in this Agreement shall govern and the provisions
of Annex A shall be deemed modified to the extent necessary to cause them to be
consistent with the terms hereof.

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement is hereby duly executed by each party
hereto as of the date first written above.

 

 

 

INVESTOR:

 

 

 

Number of Units Subscribed for: 

 

 

 

 

Exact name in which certificates are to be issued:

 


 

 

 

 

 

 

Signature

 

Date:

 

 

 

 

 

 

 

(Print Name of Investor)

 

Address:

 

 

 

 

 

 

 

SSI/Tax ID No.

 

 

 

Acceptance Dated: ____________, 2009

WHISPERING OAKS INTERNATIONAL, INC.

 

 

 

By:

 

 

Name:

 

Title:

 

2

--------------------------------------------------------------------------------



WHISPERING OAKS INTERNATIONAL, INC.
(d/b/a/ BioCurex)

BRIDGE UNIT PURCHASE AND INVESTOR SUBSCRIPTION AGREEMENT

ANNEX A

          This Annex A sets forth additional terms applicable to the Bridge Unit
Purchase and Investor Subscription Agreement to which it is attached (the
“Agreement”). Capitalized terms used herein and not herein defined have the
meanings ascribed to them in the Agreement.

ARTICLE 1

SUBSCRIPTION

          To solicit the Company’s acceptance of the Investor’s subscription,
the Investor should provide an executed copy of the Agreement and a certified or
bank cashier’s check in the amount of the purchase price, or concurrently with a
wire transfer of the purchase price, in either case as provided in the
Instructions attached to the Agreement as Schedule A. Funds so received will be
deposited in escrow under the terms of the Escrow Agreement attached to the
Memorandum as Exhibit E (the “Escrow Agreement”).

ARTICLE 2

CLOSING; DELIVERY; ADDITIONAL CONSIDERATION

          Section 2.1     Closing. The first closing of the purchase and sale of
the Units under the Agreement shall take place on the second business day
following acceptance by the Company of subscriptions for not less than the
Minimum Units and the satisfaction of the other conditions described herein.
Subsequent subscriptions will close promptly following acceptance by the Company
of such subscriptions at one or more additional closings (the Closing applicable
to the Agreement being referred to as the “Closing”). The Company may reject any
subscription for any reason or no reason in its sole discretion.

          Section 2.2     Delivery of Certificates for Securities. Subject to
the terms and conditions hereof, at the Closing the Company will deliver the
Securities deliverable to the Investor against payment of the purchase price
therefor. Certificates for the Securities will be issued in the name, and
delivered by deposit thereof in overnight mail to the address of Investor, set
forth on the signature page of the Agreement unless another name or method of
delivery is agreed. It is understood that such certificates may bear the
following legend:

 

 

 

 

(a)

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN

3

--------------------------------------------------------------------------------




 

 

 

 

 

REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
OR APPLICABLE STATE SECURITIES LAWS (“STATE ACTS”). SUCH SECURITIES MAY NOT BE
SOLD, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED BY THE HOLDER, EXCEPT UPON
THE ISSUANCE TO THE COMPANY OF A FAVORABLE OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY, OR THE SUBMISSION TO THE COMPANY OF SUCH OTHER
EVIDENCE AS MAY BE SATISFACTORY TO COUNSEL FOR THE COMPANY, TO THE EFFECT THAT
ANY SUCH TRANSFER WILL NOT VIOLATE OF THE SECURITIES ACT OR ANY APPLICABLE STATE
ACT.”

 

 

 

 

(b)

Any other legend reflecting a restriction on transfer imposed or required by
contract or applicable federal or state securities laws.

          Section 2.3     Additional Consideration.

          (a)     If the Company shall not have paid entire principal and
accrued interest of the Note on or before the Maturity Date (as defined in the
Note), then the Company shall, on the day following the Maturity Date, issue to
the Investor, that number of additional shares of Common Stock (the “Additional
Securities”) as is equal to the sum of the outstanding principal balance and
accrued and unpaid interest thereon as of the Maturity Date divided by the
Divisor (as defined below).

          (b)     The “Divisor” shall initially be $0.07; provided, however, in
the event of any change in the number of outstanding shares of Common Stock by
reason of any stock splits, reverse stock splits, stock dividends or the like,
the Divisor shall be correspondingly adjusted pro-rata (e.g., if the Company
should declare a twenty percent (20%) stock dividend the Divisor shall be
decreased by 20% and if the Company shall have done a 2 for 1 reverse stock
split the Divisor shall be increased by 100%, etc.)

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

          Section 3.1     Representations and Warranties of the Company. The
Company hereby represents and warrants to the Investor as follows:

          (a)     Placement Memorandum. The information contained in the Private
Placement Memorandum, dated August 10, 2009, relating to this Placement (the
“Memorandum”) was true and correct in all material respects as of the date
thereof and did not omit any information required to make such information not
misleading. Since the date of the Memorandum, to the Company’s best knowledge,
no event has occurred that has caused such information, taken as a whole, not to
present a fair and accurate description of the Company’s business, financial
condition and prospects in all material respects.

4

--------------------------------------------------------------------------------



          (b)     Authorization. The Company’s execution and delivery of the
Agreement, the Notes and the Primary Equity Considerations and its performance
of its obligations thereunder has been duly and validly authorized by all
required corporate action. The Agreement, the Notes and the Primary Equity
Consideration have been validly executed and are legal, valid and binding
obligations of the Company, enforceable in accordance with their terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency and
similar laws relating to creditors’ rights generally and by general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law). The execution, delivery and performance of the
Agreement, the Notes and the Primary Equity Consideration by the Company did not
require the consent or approval of any other person, entity or governmental
agency that has not been obtained.

          Section 3.2     Representations and Warranties of the Investor. The
Investor represents and warrants to the Company as follows:

          (a)     Accredited Investor Status. The Investor is an “accredited
investor” within the meaning of Securities and Exchange Commission Rule 501 of
Regulation D, as presently in effect by virtue of the reason(s) checked and
initialed by the Investor on Schedule B annexed hereto.

          (2)     Purchase Entirely for Own Account. The Securities and the
Additional Securities, if any, to be received by the Investor will be acquired
for investment for the Investor’s own account, not as a nominee or agent, and
not with a view to the resale or distribution of any part thereof, and that the
Investor has no present intention of selling, granting any participation in, or
otherwise distributing the same. By executing the Agreement, the Investor
further represents that it does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participations to such
person or to any third person, with respect to the Securities and the Additional
Securities, if any.

          (3)     Disclosure of Information. The Investor has reviewed the
Memorandum and all other information it considers necessary or appropriate for
deciding whether to purchase the Units. The Investor further represents that it
has had an opportunity to ask questions and receive answers from the Company
regarding the terms and conditions of the offering of the Units and the
business, properties, prospects and financial condition of the Company and to
obtain additional information (to the extent the Company possessed such
information or could acquire it without unreasonable effort or expense) and/or
conduct its own independent investigation necessary to verify the accuracy of
any information furnished to the Investor or to which the Investor had access.

          (4)     Investment Experience. The Investor (i) is experienced in
evaluating and investing in private placement transactions in securities of
companies similar to the Company and has such knowledge and experience in
financial or business matters that it is capable of evaluating the merits and
risks of the investment in the Units and (ii) acknowledges that it can bear the
economic risk of its investment in the Units, including the loss of the entire
investment.

5

--------------------------------------------------------------------------------



          (5)     Restricted Securities. The Investor understands that the
Securities and the Additional Securities, if any, are being sold pursuant to an
exemption from registration under Section 4(2) of the Securities Act of 1933, as
amended (the “Securities Act”). The Investor also understands that the
Securities and the Additional Securities, if any, may not be resold by the
Investor without registration under the Securities Act or an exemption
therefrom, and that in the absence of an effective registration statement
covering the Securities or an available exemption from registration under the
Securities Act, the Securities and the Additional Securities, if any, may be
restricted from resale in a transaction to which United States securities laws
apply for an indefinite period of time.

          (6)     Residence. The Investor resides, or its office primarily
responsible for the purchase of the Securities is located, at the address listed
on the signature page of the Agreement

          (7)     Legal Counsel; Tax Counsel. The Investor has relied on the
Investor’s own legal counsel to the extent the Investor has deemed necessary as
to all legal matters and questions presented with reference to the offering and
sale of the Securities. In connection therewith, Investor acknowledges that the
Company has advised Investor that the Note has “original issue discount” that is
to be reported ratably over its life in accordance with Section 1271 et. seq. of
the Internal Revenue Code. Investor further acknowledges that the Company has
advised Investor that such allocation is not binding on the Internal Revenue
Service which may take the position that the portion of the Purchase Price to be
allocated to the Note should be less, thereby increasing the amount of interest
income to be recognized by the Investor. The Investor represents to the Company
that Investor has relied on the Investor’s own tax counsel as to all tax matters
with respect to the purchase of its Securities, including without limitation the
application of Internal Revenue Code Sections 1271 et. seq., regarding “original
issue discount” on the Note.

          (8)     Company Reliance. The Investor understands that the Agreement
is made with the Investor in reliance upon the Investor’s representations to the
Company, as set forth above.

ARTICLE 4

CONDITIONS TO CLOSING

          Section 4.1     Conditions to Company’s Obligations. Except or may be
waived in writing by the Company, all of the obligations of the Company under
the Agreement are subject to the fulfillment, prior to or at the Closing of each
of the following conditions:

                    (a)         Satisfaction of Minimum Offering. Not fewer than
the Minimum Units shall either have been sold or shall be subject to
subscriptions for which the full purchase price shall have been deposited in
escrow and that shall have been accepted by the Company.

6

--------------------------------------------------------------------------------



                    (b)         Representations and Warranties True. The
representations and warranties of each Investor in the Agreement and similar
agreements executed by other Investors shall be true and correct in all material
respects as of the Closing.

                    (c)         Loan Modification Agreement. The Company and its
secured lender shall have entered into a loan modification agreement on terms
acceptable to the Placement Agent.

          Section 4.2     Conditions to the Investor’s Obligations. Except as
may be waived in writing by the Investor, all of the obligations of the Investor
under the Agreement are subject to the fulfillment, prior to or at the Closing,
of each of the following conditions:

                    (a)         Satisfaction of Minimum Offering. Not fewer than
the Minimum Units shall have been sold or shall be subject to subscriptions for
which the full purchase price shall have been deposited in escrow and that shall
have been accepted by the Company.

                    (b)         Representations and Warranties True. The
representations and warranties of the Company in the Agreement shall be true and
correct in all material respects as of the Closing.

                    (c)         Legal Opinion. The Investor shall have received
a legal opinion, dated the date of the Closing, from counsel to the Company to
the effect that this Agreement, the Notes and the Primary Equity Consideration
have been validly executed and are legal, valid and binding obligations of the
Company, enforceable in accordance with their terms,

                    (d)         Loan Modification Agreement. The Company and its
secured lender shall have entered into a loan modification agreement on terms
acceptable to the Placement Agent.

ARTICLE 5

SURVIVAL OF REPRESENTATIONS AND WARRANTIES:

          Section 5.1     The representations and warranties of the Company and
the Investor herein shall survive the Closing until the expiration of all
applicable statutes of limitation.

ARTICLE 6

MISCELLANEOUS

          Section 6.1     Amendment. The Agreement may be amended only by a
written document executed by the parties hereto.

7

--------------------------------------------------------------------------------



          Section 6.2     Counterparts and Facsimile Signatures. The Agreement
may be executed in any number of counterparts and signature pages may be
delivered by electronic transmission; each such counterpart or signature page
shall be deemed to be an original.

          Section 6.3     Assignment. Neither the Agreement nor any right
created hereby shall be assignable by the Company, the Investor (or any
permitted assignee of the Company or the Investor) without the prior written
consent of the other party, except that the Agreement may be assigned (i) by the
Investor to (a) an entity that wholly owns, is wholly owned by or is wholly
under common ownership with the Investor or any permitted assignee of the
Investor; (b) a trust for the benefit of the Investor or his or her immediate
family members; or (c) by will or the laws of descent and distribution; or
(ii) by the Company to the successor in interest to all or substantially all of
its business. Any attempt to assign any right under the Agreement in violation
of this Section 6.3 shall be void. Nothing in the Agreement, express or implied,
is intended to confer upon any person, other than the parties hereto and their
respective permitted successors, permitted assigns, heirs, executors,
administrators, or personal representatives, any rights or remedies under or by
reason of the Agreement.

          Section 6.4     Entire Agreement. Except as provided to the contrary
herein, the Agreement and the other agreements, instruments and documents
contemplated hereby contain the full and entire understanding and agreement
between the parties with regard to the subject hereof and supersede all prior
agreements and understandings of the parties with regard to such matters.
Neither party shall be liable or bound to the other in any manner by any
representations, warranties, covenants or agreements except as specifically set
forth herein or therein.

          Section 6.5     Governing Law; Submission to Jurisdiction. The
Agreement shall be governed by and enforced pursuant to the laws of the State of
Texas. The parties to the Agreement hereby irrevocably submit to the exclusive
jurisdiction of any federal or state court located within the State of Texas
over any dispute relating to the terms of the Agreement and each party hereby
irrevocably agrees that all claims in respect of such dispute or any suit,
action or proceeding related thereto may be heard and determined in such courts.
The parties hereby irrevocably waive, to the fullest extent permitted by
applicable law, any objection that they may now or hereafter have to the laying
of venue of any such dispute brought in such court or any defense of
inconvenient forum for the maintenance of such dispute. Each of the parties
hereto agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

          Section 6.6     Severability. In case any provision of the Agreement
shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby unless, as a result of the selective enforcement of such
remaining provisions a party hereto would fail to realize a benefit that was a
fundamental part of the reason for such party to have entered into the
Agreement.

8

--------------------------------------------------------------------------------



          Section 6.7     Notices. Except as otherwise specifically provided
herein, all notices and other communications required or permitted under the
Agreement must be in writing and may be given by personal or customary form of
electronic delivery or U.S. mail, or confirmed facsimile. If given by mail, such
notice must be sent by registered or certified mail, postage prepaid, mailed to
the party at the respective address set forth below, and shall be effective only
if and when received by the party to be notified. For purposes of notice, the
addresses of the parties shall, until changed as hereinafter provided, be as
follows:

 

 

 

 

 

(1)

If to the Company:

BioCurex
7080 River Road, Suite 215
Richmond, British Columbia V6X 1X5
Attn: Dr. Ricardo Moro, President

 

 

 

 

(2)

If to the Investor to the address set forth on the signature page of the
Agreement,

or at such other address or facsimile number as any party may have advised the
other by notice.

          Section 6.8     Attorney Fees. If any action at law or in equity,
including an action for declaratory relief, is brought to enforce or interpret
the provisions of the Agreement, the prevailing party shall be entitled to
recover reasonable attorney fees from the other party or parties, which fees
shall be in addition to any other relief which may be awarded.

          Section 6.9     Indemnification by the Company. The Company agrees to
indemnify and hold the Investor harmless against any loss, liability, damage or
expense (including reasonable attorney fees and costs) which the Investor may
suffer, sustain or become subject to as a result of or in connection with the
breach by the Company of any representation, warranty, covenant or agreements of
the Company contained in the Agreement

          Section 6.10   Indemnification by the Investor. The Investor agrees to
indemnify and hold the Company harmless against any loss, liability, damage or
expense (including reasonable attorney fees and costs) which the Company may
suffer, sustain or become subject to as a result of or in connection with the
breach by the Investor of any representation, warranty, covenant or agreements
of the Investor contained in the Agreement.

9

--------------------------------------------------------------------------------



SCHEDULE A

 

 

 

 

1.

CHECKS SHOULD BE MADE PAYABLE TO :

 

 

 

 

 

 

 

Paulson – BioCurex Escrow
c/o The Bank of New York Mellon Trust Company N.A.

 

 

2.

CHECKS AND EXECUTED DOCUMENTS SHOULD BE MAILED TO:

 

 

 

 

 

 

 

The Bank of New York Mellon Trust Company, N.A.
Corporate Trust Washington,
601 Union Street, Suite 520,
Seattle, WA 98101-2321
Attn: Kathy Graves, Vice President

 

 

3.

IF YOU ARE WIRING FUNDS:

 

 

 

 

 

Executed documents should be sent to above address and funds should be wired as
follows:

 

 

 

 

 

 

 

The Bank of New York
ABA: 021000018
Account: GLA: 111-565
FBO: TAS # 440884
REF: Paulson/BioCurex Escrow
ATTN: Kathy Graves (206) 667-8910

10

--------------------------------------------------------------------------------



Schedule B

          Please initial below the items which apply to your status as an
Accredited Investor.

 

 

 

_____________

 

An individual having a net worth with spouse (excluding automobiles, principal
residence and furnishings) at the time of purchase, individually or jointly, in
excess of $1,000,000.

 

 

 

_____________

 

An individual whose individual net income was in excess of $200,000 in each of
the two most recent years, or whose joint net income with his or her spouse was
in excess of $300,000 in each of those years, and who reasonably expects his
individual or joint net income with such investor’s spouse to reach such
level(s) in the current year.

 

 

 

_____________

 

A corporation or partnership, not formed for the specific purpose of acquiring
the Note, having total assets in excess of $5,000,000.

 

 

 

_____________

 

A small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958.

 

 

 

_____________

 

A self-directed employee benefit plan within the meaning of ERISA, with
investment decisions made solely by persons who are accredited investors as
defined in Rule 501(a) of Regulation D.

 

 

 

_____________

 

A trust with total assets in excess of $5,000,000 not formed for the specific
purpose of acquiring the Note, whose purchase is directed by a sophisticated
person (i.e., a person who has such knowledge and experience in financial and
business matters that he, she or it is capable of evaluating the merits and
risks of an investment in the Note).

 

 

 

_____________

 

An entity in which all of the equity owners are accredited investors.

11

--------------------------------------------------------------------------------